DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 03/16/2021. Claims 7, 12-13, and 20 were canceled before. Claims 1-6, 8-11, and 14-19 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive.
Applicant argues, page 10 of the remarks, “France, however, does not teach or suggest applying a scaling factor to the total block POT value to determine a total estimated occupancy value of the first data block, the total estimated occupancy value indicating how long data has been stored on at least one of a first page of the first data block to be written or a last page of the first data block to be written, as claimed.“

France teaches that “[in] determining an estimated period of time that a memory region has been resting, the amount of powered time can be normalized to account for periods of time that the memory or device associated therewith is not powered on”, para 0006 of France. A normalization component 420, illustrated in FIG. 4, is described in para 0072 of France, where the normalization component 420 can adjust the multiplier factor or normalization factor where observed use of a device is different from an expected usage amount. The “resting time” is mapped to the claimed total occupancy value. This was cited before in the most recent and the previous Office Actions. Thus, France teaches that the resting time of a block includes not only the powered-on time, but with the application of the normalization factor, the resting time includes both the powered-on time as well as the time the associated device is not powered on.
The following teachings from France was not cited before in any previous Office Action. These teachings of France are specifically brought up in this Office Action in view of the amendment.
France teaches that a memory region (e.g., a memory block) may be in an uncycled state 210 where the memory region has been used in part (e.g., one or more pages of the memory block has been written or programmed), but has some uncycled regions 210 (e.g., one or more pages of the block has not been written or programmed and are ready to receive new writing or programming), para 0035 and FIG. 2 of France.

The resting time or the claimed total occupancy value of the uncycled memory blocks 210 may be calculated using the normalization factor described in paras 0006 and 0072 of France. 
Thus, France teaches “apply a scaling factor to the total block POT value to determine a total estimated occupancy value of the first data block, the total estimated occupancy value indicating how long data has been stored on at least one of a first page of the first data block to be written or a last page of the first data block to be written” as required by now amended independent claim 1 and similarly required by amended independent claims 8 and 14.
Applicant argues, pages 10-11 of the remarks, “[the] claimed ‘total occupancy value’ is defined in amended claim 1, for example, as ‘indicating how long data has been stored on at least one of a first page of the first data block to be written or a last page of the first data block to be written.’ Applicant submits that the ‘resting time’ of France is not consistent with this definition.”
The Examiner respectfully disagrees and submits that paras 0006, 0035, 0037, 0072 and FIG. 2 of France teaches this definition, as described in the immediate preceding paragraphs of this Office Action, of the “total occupancy value”. This is because France considers an uncycled memory block 210 to be sufficiently rested and may select such uncycled memory block 210 that is already partially written or programmed for any future or new write operation. Furthermore, the resting time of such 
Applicant argues, page 11 of the remarks, “France makes no reference to a time when data is written to any specific page of the memory region, much less a first page or a last page be written.” 
The Examiner respectfully disagrees and submits that paras 0035, 0037 and FIG. 2 of France makes reference to an uncycled memory block 210 that is written or programmed in part. In other word, an uncycled memory block 210 contains one or more pages (e.g. a first page or a last page) that contain written or programmed data and one or more uncycled pages that are ready to receive new or future program data. Moreover, a resting time associated with the uncycled memory block 210 is calculated with the normalization factor described in paras 0006 and 0072 of France. Finally, such sufficiently rested uncycled memory block 210 may be selected for a future or a new write operation, para 0037 of France.
In view of the foregoing remarks, independent claims 1, 8, and 14 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Syu et al. US 2014/0059405 (“Syu”) in view of Lieber et al. US 2011/0283051 (“Lieber”) and in further view of France US 2008/0279005 (“France”).
As per independent claim 1, Syu teaches A system (FIG. 1 illustrates a data storage device, para 0024) comprising: 
a memory component (Non-volatile solid-state memory arrays 150, para 0024 and FIG. 1), the memory component comprising a plurality of data blocks (Non-volatile memory arrays 150 comprises one or more blocks, para 0024 and FIG. 1),
a processing device (Controller 130, para 0024 and FIG. 1), operatively coupled with the memory component (Controller 130 accesses memory arrays 150 in response to host-issued commands, para 0024 and FIG. 1), the processing device is to:
determine whether the total estimated occupancy value of the first data block satisfies a threshold criterion (A real time stamp may be used to monitor data age in SSD system, which may be indicative of retention characteristics. The system then, based on the amount of time since blocks were programmed, decides if a data refreshing, or scrubbing is needed, para 0017. A predetermined value saved in a reference block may be read later. Based on such reading, the system may determine an equivalent age of the programmed data, taking into account both temperature and the duration of time the SSD is in a power-off state. The controller may be able to determine subsequent refreshing/scrubbing timing when powered on again, para 0021),
responsive to determining that the total estimated occupancy value of the first data block satisfies the threshold criterion (A real time stamp may be used to monitor data age in SSD system, which may be indicative of retention characteristics. The system then, based on the amount of time since blocks were programmed, decides if a data refreshing, or scrubbing is needed, para 0017. A predetermined value saved in a reference block may be read later. Based on such reading, the system may determine an equivalent age of the programmed data, taking into account both temperature and the duration of time the SSD is in a power-off state. The controller may be able to determine subsequent refreshing/scrubbing timing when powered on again, para 0021), determine whether the first data block is one of a subset of the plurality of data blocks for which it has been determined that respective total estimated occupancy for data blocks of the subset values satisfy the threshold criterion (Reference blocks advantageously may have a device usage history that is similar as that of the related data blocks, meaning that the information collected from the reference blocks can reflect the actual conditions experienced by the related data blocks closely enough such that the reference blocks can be considered valid references with respect to the related data blocks, para 0026. “Certain data storage systems monitor retention characteristics of blocks of memory and perform data scrubbing when such retention characteristics have likely degraded beyond a threshold. In order to determine when blocks of memory require scrubbing, a real time stamp may be used to monitor data age in a SSD system, which may be indicative of retention 
responsive to determining that the first data block is one of the subset of the plurality of data blocks, relocate data stored at a first portion of the subset of the plurality of data blocks to a second data block in a first relocation operation and relocate data stored at a second portion of the subset of the plurality of data blocks to a third data block in a second relocation operation (FIG. 7 illustrates a flow chart for a process for resuming a previously-initiated data scrubbing operation following power-up. The process 700 is performed at least partially by the controller 130 and/or data retention monitoring module 140. In the case where data scrubbing is terminated before being finished (e.g., due to power-off), the process of FIG. 7 may provide a mechanism for handling such a situation when reference block functionality is utilized, paras 0044-0046 and FIG. 7. Reference blocks advantageously may have a device usage history that is similar as that of the related data blocks, meaning that the information collected from the reference blocks can reflect the actual conditions experienced by the related data blocks closely enough such that the reference blocks can be considered valid references with respect to the related data blocks, para 0026. Data scrubbing refers to reading out the data from a block and reprogramming the data to a different physical storage block, para 0004).
Syu discloses all of the claimed limitations from above, but does not explicitly teach “determine a total block power-on-time (POT) value of a first data block of the plurality of data blocks” and “apply a scaling factor to the total block POT value to determine a total estimated occupancy value of the first data block, the total estimated at least one of a first page of the first data block to be written or a last page of the first data block to be written”.
However, in an analogous art in the same field of endeavor, Lieber teaches determine a total block power-on-time (POT) value of a first data block of the plurality of data blocks (An accumulated power-on time is determined for the memory 120, para 0034).
Given the teaching of Lieber, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Syu with “determine a total block power-on-time (POT) value of a first data block of the plurality of data blocks”. The motivation would be that by relocating boot code, read disturb may not accumulate in a region of memory that stores the boot code, paras 0014-0015 of Lieber. 
Syu in combination with Lieber discloses all of the claimed limitations from above, but does not explicitly teach “apply a scaling factor to the total block POT value to determine a total estimated occupancy value of the first data block, the total estimated occupancy value indicating how long data has been stored on at least one of a first page of the first data block to be written or a last page of the first data block to be written”.
However, in an analogous art in the same field of endeavor, France teaches apply a scaling factor to the total block POT value to determine a total estimated occupancy value of the first data block (“In determining an estimated period of time that a memory region has been resting, the amount of powered time can be normalized the total estimated occupancy value indicating how long data has been stored on at least one of a first page of the first data block to be written or a last page of the first data block to be written (A memory region (e.g., a memory block) may be in an uncycled state 210 where the memory region has been used in part (e.g., one or more pages of the memory block has been written or programmed), but has some uncycled regions 210 (e.g., one or more pages of the block has not been written or programmed and are ready to receive new writing or programming), para 0035 and FIG. 2. An uncycled memory region 210 may be considered sufficiently rested since it has never been cycled. Such sufficiently rested memory regions 210 can be selected for future or new writes, para 0037. “In determining an estimated period of time that a memory region has been resting, the amount of powered time can be normalized to account for periods of time that the memory or device associated therewith is not powered on”, para 0006. A normalization component 420, illustrated in FIG. 4, is described in para 0072, where the normalization component 420 can adjust the multiplier factor or normalization factor where observed use of a device is different from an expected usage amount. The “resting time” is mapped to the total claimed occupancy value).
at least one of a first page of the first data block to be written or a last page of the first data block to be written”. The motivation would be that the useful life of non-volatile memory devices may be optimized, para 0005 of France.
As per dependent claim 2, Syu in combination with Lieber and France discloses the system of claim 1. Syu may not explicitly disclose, but Lieber teaches wherein to determine the total block POT value of the first data block, the processing device is to: responsive to receiving a request to write data on an initial page of the first data block, determine an initial block POT value of the first data block, the first data block comprising a plurality of pages including the initial page (An accumulated power-on time 218 may be stored in a log file 214, para 0034).
The same motivation that was utilized for combining Syu and Lieber as set forth in claim 1 is equally applicable to claim 2.
As per dependent claim 3, Syu in combination with Lieber and France discloses the system of claim 2. Syu may not explicitly disclose, but Lieber teaches wherein to determine the total block POT value of the first data block, the processing device is further to: determine a difference between a current system POT value of the system and the initial block POT value of the first data block (An accumulated power-on time 218 may be stored in a log file 214, para 0034).

As per dependent claim 4, Syu in combination with Lieber and France discloses the system of claim 3. Syu may not explicitly disclose, but Lieber teaches wherein the current system POT value of the system is incremented when the system is powered on and is not incremented when the system is powered off (An accumulated power-on time 218 may be stored in a log file 214, para 0034). 
The same motivation that was utilized for combining Syu and Lieber as set forth in claim 3 is equally applicable to claim 4.
As per dependent claim 5, Syu in combination with Lieber and France discloses the system of claim 1. Syu and Lieber may not explicitly disclose, but France teaches the scaling factor is based on an expected amount of time for which the system is powered on during a given period of time; and to apply the scaling factor to the total block POT value, the processing device is to: multiply the scaling factor for the plurality of data blocks with the total block POT value of the first data block (“In determining an estimated period of time that a memory region has been resting, the amount of powered time can be normalized to account for periods of time that the memory or device associated therewith is not powered on”, para 0006. A normalization component 420, illustrated in FIG. 4, is described in para 0072, where the normalization component 420 can adjust the multiplier factor or normalization factor where observed use of a device is different from an expected usage amount. For example, a normalization component 420 may have one predetermined multiplying function associated with it to account for an expectation that a computer will be on for extended 
The same motivation that was utilized for combining Syu and France as set forth in claim 1 is equally applicable to claim 5.
As per dependent claim 6, Syu in combination with Lieber and France discloses the system of claim 1. Syu and Lieber may not explicitly disclose, but France teaches wherein: the scaling factor comprises a ratio of an expected amount of time for which the system is powered on during the day to a total amount of time in a day; and to apply the scaling factor to the total block POT value, if the scaling factor is a non-zero value, the processing device is to: divide the total block POT value of the first data block by the scaling factor for the plurality of data blocks (“In determining an estimated period of time that a memory region has been resting, the amount of powered time can be normalized to account for periods of time that the memory or device associated therewith is not powered on”, para 0006. A normalization component 420, illustrated in FIG. 4, is described in para 0072, where the normalization component 420 can adjust the multiplier factor or normalization factor where observed use of a device is different from an expected usage amount).
The same motivation that was utilized for combining Syu and France as set forth in claim 1 is equally applicable to claim 6.
As per claims 14-19, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-6.
s 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Syu in view of Lieber and in further view of France and in further view of Resnick et al. US 2007/0028124 (“Resnick”).
As per independent claim 8, many of the claimed limitations of this claim are rejected based on arguments provided above for similar rejected independent claim 1.
As per other claim limitations, Syu does not explicitly teach “detect a power-on event in the system” and “responsive to detecting the power-on event in the system, executing a POT timer that increments a system POT value of the system”.
However, Lieber teaches detect a power-on event in the system (Controller 106 receives a power-up event, para 0021).
Given the teaching of Lieber, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Syu with “detect a power-on event in the system”. The motivation would be that by relocating boot code, read disturb may not accumulate in a region of memory that stores the boot code, paras 0014-0015 of Lieber.
Syu in combination with Lieber and France does not explicitly teach “responsive to detecting the power-on event in the system, executing a POT timer that increments a system POT value of the system”.
However, in an analogous art in the same field of endeavor, Resnick teaches responsive to detecting the power-on event in the system, executing a POT timer that increments a system POT value of the system (At power-on, a power-on counting variable stored in EEPROM 170 is accessed, incremented, and written back to the EEPROM 170, para 0020).

As per claims 9-11, these claims are respectively rejected based on arguments provided above for similar rejected claims 5, 4, and 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132